Title: John Barnes to Thomas Jefferson, 9 December 1812
From: Barnes, John,Eliason, John
To: Jefferson, Thomas


          
            George Town 9th Decr 1812—
            I address you Sir at the Instance and on behalf of Mr John Eliason of this place—a worthy good Man—Accustomed to the Manufacture of flour—Sole Owner of a Salt Mills at Bladensburg superindended by his son, a sober, decent, industrous Young Man—
             Mr E. has been informed that Mr Shoemaker & Son—had both forfeited (most shamefully) their engagemt with you—and presuming—their lease had—or was abt expiring—Applied to me for information—requesting—in Case you were still inclined—to lease them—to permit him—to wait upon you—on the Occasion—and if Approved Off—to superintend them personally himself No One I verily beleive would do you more Justice than Mr E— his Character—for Honor Integrity, Industry, and Knowledge in the Business stands high in this Neighbourhood.
            The continued demand & high prices for flour will in part—I hope—compensate you for the great loss and inconceivable trouble—you have suffered by their disgracefull proceedings—
            from what I learn of Mr Shoemaker at the time of Selling his Mills—at Rock Creek for from 4–$5000—or more that property was secured to the Bank of Columa for Nearly $7000 —of course—not altogether unlike—the Doctr in Romeo —Necessity—(if not his will) consented to the Injustice—done—towards you—
            should you think proper to permit Mr E—to pay you a Visit—his information in many respects relative to the Milling business Machenary &ca might be Usefull—if not profitable—
            with great Respect I am Dear Sir—your mst Obedt ServtJohn Barnes.
          
          
            PS. no tidings has reached me from either the good Genl K. or Mr Morton—hope no Material accident has happened—in the late Negociation—
          
        